NEITHER THIS WARRANT, NOR THE UNITS HOLDER MAY PURCHASE HEREUNDER, HAVE BEEN OR WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.NO SALE, TRANSFER OR DISPOSITION OF THIS WARRANT OR THE UNITS MAY BE EFFECTED WITHOUT (i) EFFECTIVE REGISTRATION STATEMENTS RELATED THERETO, (ii) AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATIONS ARE NOT REQUIRED, (iii) RECEIPT OF NO-ACTION LETTERS FROM THE APPROPRIATE GOVERNMENTAL AUTHORITIES, OR (iv) OTHERWISE COMPLYING WITH THE PROVISIONS OF SECTION 7 OF THIS WARRANT. AMENDED AND RESTATED WARRANT TO PURCHASE CLASS A UNITS Company: Zea Capital Fund LLC Holder: Iowa Corn Opportunities, LLC Number of Class A Units: Up to 119,565(Subject to Section 5) Class: Class A Units Exercise Price: $11.50 per Class A Unit (Subject to Section 5) Issue Date: December 14, 2009 THIS CERTIFIES THAT, for value received, Iowa Corn Opportunities, LLC, an Iowa limited liability company (the “Holder”), is entitled to subscribe for and purchase One Hundred Nineteen Thousand Five
